21-30071-hcm Doc#10 Filed 02/05/21 Entered 02/05/21 17:20:49 Main Document Pg 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION


    IN RE:                                           §
    THE GATEWAY VENTURES, LLC                        §                    Case No. 21-30071
           Debtor.                                   §

          NOTICE OF HEARING REGARDING MOTION OF WEYCER, KAPLAN,
          PULASKI & ZUBER, P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR
          (RE: DOCKET NOS. 7, 8, 9)

   Please take notice that the Court has set the following items for hearing on FEBRUARY 9, 2021
   at 11:30 AM (MT) / 12:30 PM (CT) through the Court’s electronic Cisco WebEx Meetings
   application at the address / link shown below and through the Court’s instructions attached
   hereto.

   Parties may also attend the hearing by phone at 650-479-3207 with access code 160 357 6609.

   ADDRESS / LINK: us-courts.webex.com/meet/Mott.

       Date          #                                         Docket Text

   02/05/2021    7 (9 pgs;   Motion to Withdraw Attorney filed by Jeff Carruth for Debtor The Gateway Ventures,
                  2 docs)    LLC (Attachments: # 1 Proposed Order)(Carruth, Jeff)

   02/05/2021    8 (7 pgs;   Motion to Expedite Hearing filed by Jeff Carruth for Debtor The Gateway Ventures,
                  2 docs)    LLC      (Attachments:     # 1 Proposed      Order)(Carruth,     Jeff)   (Related
                             Document(s): 7 Motion to Withdraw Attorney filed by Jeff Carruth for Debtor The
                             Gateway Ventures, LLC (Attachments: # 1 Proposed Order))

   02/05/2021                EXPEDITED Hearing to Consider and Act Upon the Following: (Related
                             Document(s): 7 Motion to Withdraw Attorney filed by Jeff Carruth for Debtor The
                             Gateway Ventures, LLC Hearing Scheduled For 2/9/2021 at 11:30 AM (MT), 12:30
                             PM (CT), at us-courts.webex.com/meet/Mott, through the Cisco WebEx Meetings
                             application. Parties may also attend the hearing by phone at 650-479-3207 with
                             access code 160 357 6609#...COUNSEL FOR MOVANT IS RESPONSIBLE FOR
                             NOTICE OF THE HEARING... (Farrar, Ronda)

   02/05/2021    9 (1 pg)    Order Regarding (related document(s): 8 Motion to Expedite Hearing filed by Jeff
                             Carruth for Debtor The Gateway Ventures, LLC (Attachments: # 1 Proposed
                             Order)(Carruth, Jeff) (Related Document(s): 7 Motion to Withdraw Attorney filed by
                             Jeff Carruth for Debtor The Gateway Ventures, LLC (Attachments: # 1 Proposed
                             Order))) (Order entered on 2/5/2021) (Cardenas, Rachel)




   NOTICE OF HEARING REGARDING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
   WITHDRAW AS COUNSEL FOR DEBTOR (RE: DOCKET NOS. 7, 8, 9) — Page 1  1914333.DOCX [1]
21-30071-hcm Doc#10 Filed 02/05/21 Entered 02/05/21 17:20:49 Main Document Pg 2 of 3




   Dated: February 5, 2021                Respectfully submitted:

                                          WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
                                          By:     /s/ Jeff Carruth
                                              JEFF CARRUTH (TX SBN:. 24001846)
                                              3030 Matlock Rd., Suite 201
                                              Arlington, Texas 76105
                                              Telephone: (713) 341-1158
                                              Fax: (866) 666-5322
                                              E-mail: jcarruth@wkpz.com

                                          PROPOSED ATTORNEYS FOR
                                          THE GATEWAY VENTURES, LLC

                                   CERTIFICATE OF SERVICE
         A separate certificate of service will be filed
                                                         /s/ Jeff Carruth
                                                         JEFF CARRUTH




   NOTICE OF HEARING REGARDING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
   WITHDRAW AS COUNSEL FOR DEBTOR (RE: DOCKET NOS. 7, 8, 9) — Page 2  1914333.DOCX [1]
21-30071-hcm Doc#10 Filed 02/05/21 Entered 02/05/21 17:20:49 Main Document Pg 3 of 3




   NOTICE OF HEARING REGARDING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
   WITHDRAW AS COUNSEL FOR DEBTOR (RE: DOCKET NOS. 7, 8, 9) — Page 3  1914333.DOCX [1]
